Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Market Vectors ETF Trust 335 Madison Avenue, 19th Floor New York, New York 10017 October 27, 2009 Securities and Exchange Commission Judiciary Plaza treet, N.E. Washington, D.C. 20549 Attn: Patricia Williams, Division of Investment Management Re: Market Vectors ETF Trust (the Trust) (File Nos. 333-123257 and 811-10325) Dear Ms. Williams: Thank you for your telephonic comments regarding the registration statement on Form N-1A for the Trust with respect to Market Vectors Junior Gold Miners ETF (the Fund), a series of the Trust, filed with the Securities and Exchange Commission (the Commission) on September 8, 2009. Below, we describe the changes that will be made to the registration statement in response to the Staffs comments and provide any responses to or any supplemental explanations of such comments, as requested. Comment 1. Please move the Overview of the Trust section so that it does not precede the risk return summary in compliance with Form N-1A. Response 1. We respectfully acknowledge your comment; however, we believe that the inclusion of the Overview of the Trust section complies with Form N-1A. Consistent with exchange-traded fund industry practice, the Overview of the Trust section is included to briefly explain the differences between exchange- traded funds and mutual funds and is not included to satisfy the disclosure requirements of any Item of Form N-1A. Comment 2. Please include an investment policy that states that the Fund will invest at least 80% of its assets, under normal market conditions, in companies that are involved in the gold mining industry. Response 2. The disclosure will be included. October 27, 2009 Comment 3. Please include a brief description of the Index in the Principal Investment Objective and Strategies section. Response 3. The disclosure will be included. Comment 4. Please consider clarifying the disclosure in the Risk of Investing in the Gold and Silver Mining Industries to reflect the fact that the Fund will be concentrated in the gold and silver mining industries. Response 4. The disclosure has been revised accordingly. Comment 5. Please disclose in the Principal Investment Objective and Strategies section that the Fund will invest in foreign securities. Response 5. The disclosure will be revised accordingly. Comment 6. Please clarify whether the Index includes any medium capitalization companies. Response 6. As of September 30, 2009, approximately 29% of the Index was comprised of medium capitalization companies. Comment 7. Please confirm that the fee waiver and expense assumption will extend for at least one year. Response 7. The fee waiver and expense assumption will extend for at least one year. Comment 8. Please disclose what percentage of the Index is invested in companies that are involved in the gold mining industry. Response 8. The disclosure will be included. * As you have requested and consistent with Commission Release 2004-89, the Trust hereby acknowledge that: the Fund is responsible for the adequacy and accuracy of the disclosure in the filings; the Staffs comments or changes to disclosure in response to Staff comments in the filings reviewed by the Staff do not foreclose the Commission from taking any action with respect to the filings; and the Fund may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United
